DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
None of the prior art, made of record, singularly or in combination, discloses or fairly suggests the following:

Claim 1:
the touch display system is configured to operate in a display period and a touch pen uplink period, and the ground modulation device is configured to provide the modulated ground voltage in the touch pen uplink period
In combination with all other claim limitations.

Claim 15:
a magnitude of a current provided by the ground modulation device to the driving voltage generator is configured to be equal to a magnitude of a current output from the driving voltage generator to the ground modulation device
In combination with all other claim limitations.


Claim 20:
wherein the ground modulation device includes: a reference voltage generator configured to receive a first DC voltage and a second DC voltage, and configured to output a constant voltage having the first reference voltage level based on the first DC voltage and the second DC voltage; a dead time generator configured to generate a first gate control signal and a second gate control signal based on the driving signal; and a buffer circuit configured to output the modulated ground voltage based on the first gate control signal and the second gate control signal
In combination with all other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        


/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626